           Case 1:20-cv-05742-LGS Document 13 Filed 09/21/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 LAWRENCE YOUNG,                                              :
                                            Plaintiff         :
                                                              :    20 Civ. 5742 (LGS)
                            -against-                         :
                                                              :          ORDER
 LIBERTY UNIVERSITY, INC.,                                    :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, per the Order dated August 3, 2020, the parties were required to file a joint

letter and proposed case management plan no later than seven days before the initial pretrial

conference (Dkt. No. 5);

         WHEREAS, the parties did not file a joint letter. The parties filed a joint case

management plan at Dkt. Nos. 10 and 12. It is hereby

         ORDERED that as soon as possible and no later than September 22, 2020, at noon, the

parties shall file the joint letter, including the following information requested in the Order at Dkt.

No. 5:

    1. One telephone call-in number for a conference call, and if necessary a passcode. If the

         parties are not able to arrange a conference call, they shall state that they are unable to do

         so.

    2. A brief statement of the nature of the case, , the principal claims and defenses, and the

         major legal and factual issues that are most important to resolving the case, whether by

         trial, settlement or dispositive motion;

    3. A brief statement by plaintiff as to the basis of subject matter jurisdiction and venue, and a

         brief statement by each other party as to the presence or absence of subject matter

         jurisdiction and venue. Statements shall include citations to relevant statutes. In addition,
            Case 1:20-cv-05742-LGS Document 13 Filed 09/21/20 Page 2 of 2


          in cases for which subject matter jurisdiction is founded on diversity of citizenship, the

          parties shall explain the factual basis for such jurisdiction, including (i) in the case of a

          corporation, the principal place of business and place of incorporation, (ii) in the case of a

          partnership, limited liability company or trust, the citizenship of each of the entity's

          members, shareholders, partners and/or trustees. If this information is lengthy, it may be

          included in an Appendix to the letter, not to be included in the page limit. (3) A brief

          description of any (i) motions that any party seeks or intends to file, including the

          principal legal and other grounds in support of and opposition to the motion, (ii) pending

          motions and (iii) other applications that are expected to be made at the status conference;

   4. A brief description of any discovery that has already taken place, and any discovery that is

          likely to be admissible under the Federal Rules of Evidence and material to proof of

          claims and defenses raised in the pleadings. (This is narrower than the general scope of

          discovery stated in Rule 26(b)(1));

   5. A computation of each category of damages claimed, see Fed. R. Civ. P. 26(a)(1)(A)(iii);

   6. A statement describing the status of any settlement discussions and whether the parties

would like a settlement conference; and

   7. Any other information that the parties believe may assist this Court in resolving the

action.

Dated: September 21, 2020
       New York, New York




                                                     2
